Citation Nr: 1537739	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, M.C.



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to June 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2011 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO). 

A videoconference hearing before the undersigned Veterans Law Judge was held in February 2015.  A transcript of the hearing has been obtained and associated with the claims file.

The Board notes that the issue regarding hearing loss was initially characterized as a single issue of entitlement to service connection for bilateral hearing loss.  Here, there are different outcomes regarding the right and left ears.  For the sake of clarity, therefore, the Board recharacterized the single issue as two separate issues (right ear hearing loss and left ear hearing loss), as expressed above.  Such bifurcation of a claim generally is within the Secretary's discretion.  See, e.g., Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for service connection under different legal theories), aff'd 631 F.3d 1380 (Fed. Cir. 2011).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.

2. Resolving reasonable doubt in the Veteran's favor, left hearing loss is causally related to noise exposure during active service.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for establishing entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for tinnitus and left ear hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II. The Merits of the Claims

The Veteran contends that he currently suffers from tinnitus and left ear hearing loss as a result of acoustic trauma he sustained in active duty service. 

Governing Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss and tinnitus may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss and tinnitus).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2015).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993). It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R.          § 3.102.

Factual Background and Analysis

The Veteran maintains that service connection is warranted for his hearing loss and tinnitus associated with acoustic trauma reportedly sustained during his military service.  At the February 2015 Board hearing, the Veteran testified that he has experienced symptoms of hearing loss and tinnitus since service which have worsened since service separation.

According to the Veteran's military personnel records, his military occupational specialty (MOS) was a Rifleman.  The Veteran testified at the hearing that he has had extensive experience with various weapons, rifles, machine guns, and mortars.  He also stated he had training throwing grenades and exposure to military aircraft without hearing protection. 

Service treatment records are negative for complaints or findings of hearing loss or tinnitus.  At the time of the January 1966 enlistment examination, no defects were specified with respect to his ears. The Board has converted the Veteran's service audiograms to American Standards Association (ASA) units to International Standards Organization (ISO), as is customary for audiograms from the military prior to October 31, 1967.  After converting the units, the Veteran's enlistment examination in January 1966 showed auditory thresholds at the tested frequencies as the following:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
0
15
0

On separation examination in May 1969, the auditory threshold at the tested frequencies as the following: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
0
15
0

In reports of medical history the Veteran denied hearing loss.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R.       § 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.

The Veteran was afforded a VA examination in May 2011 where he reported a history of excessive noise exposure in service from artillery noise and machinery noise.  The Veteran stated he was employed at Valtimet for 19 years as a shift manager and wore hearing protection in high noise areas.  The Veteran stated that he "thinks he was told about [five] years after beginning his job that the test showed some hearing loss and indicated that his hearing has gradually worsened since that time."

On the authorized audiological evaluation, the Veteran's measured pure tone air conduction thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
40
40
35

The pure tone average was 25 in the right ear and 33.75 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  The pure tone air and bone condition testing indicated a mild sensorineural hearing loss from 250-1000 Hz rising to normal hearing through 1500 Hz sloping to mild to moderate sensorineural hearing loss in the left ear.  Speech recognition thresholds were in good agreement with the pure tone results.  In addition, word recognition scores obtained in quiet were excellent using Maryland CNC wordlist.  The Veteran was diagnosed with sensorineural hearing loss in the left ear.  

The VA examiner explained that there is no change in hearing when comparing service entrance and separation examinations and that his hearing was well within normal limits at separation.  Therefore, the VA examiner opined that the current hearing loss was less likely as not due to in-service noise exposure.  Therefore, the VA examiner opined that the tinnitus was less likely as not caused by military noise exposure was it is most often associated with high frequency hearing loss and/or noise exposure.

According to VA treatment records, dated September 2011, the Veteran reported worsening ringing in the ears and diminished hearing greater in the left ear over the right during the last few years.  

Finally, according to a letter from Dr. L.W.B., a private physician, the Veteran's complaints of ringing in the ears and hearing loss were noted.  At that time, the Veteran reported a history of excessive noise exposure in service from artillery noise and machinery noise.  Dr. L.W.B. determined the Veteran left ear hearing loss at 2000, 3000, and 4000.  He explained that his "asymmetrical hearing loss with high frequency of the left being greater than the right is certainly consistent with blast or gunfire exposure with long gun..."

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current tinnitus and left ear hearing loss are related to service, and service connection is established.

The Board acknowledges the Veteran's report of being exposed to acoustic trauma in service (i.e. serving as a rifleman) to be credible given his consistent statements of noise exposure and his MOS. In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  Service incurrence of acoustic trauma has been demonstrated.

In this case, the Veteran has been diagnosed with sensorineural hearing loss in the left ear and tinnitus and the Board finds that the crucial nexus between these disabilities and his in-service noise exposure has been established to substantiate his claims of service connection as evidence by Dr. L.W.B.'s September 2011 letter.

Furthermore, the Veteran has stated that he experienced a lot of ringing in the ears during service and noticed decreased hearing since service.  He has consistently maintained this position.  The Board finds his assertions concerning in-service noise exposure, symptoms of left ear hearing loss and tinnitus, and the continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing). 

The Board acknowledges the negative nexus opinion offered in the May 2011 VA examination report.  However, the Board finds this opinion to be inadequate.  Here, the VA examiner's rationale focused on the absence of hearing loss and tinnitus in service treatment records, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, current diagnosis, and his lay statements, etc.  The Board finds this contravenes established law that hearing loss at discharge is not required.  See Hensley, 5 Vet. App. at 159-60 (stating that hearing loss as defined by 38 C.F.R. § 3.385 need not be shown in service or at separation from service; service connection may still be established if medical evidence shows that it is actually due to incidents during service); 38 C.F.R.            § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service).  The Board thus accords less weight to this opinion.

In view of the totality of the evidence, including the recognition of in-service noise exposure, current findings of tinnitus and left ear hearing loss, the credible lay assertions of record, and the positive nexus opinion the Board finds that tinnitus and left ear hearing loss are causally related to noise exposure during active service. 

Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus and left ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left ear hearing loss is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran claims that his current right ear hearing loss is related to his military noise exposure.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in February 2015, where he testified that he was treated by Dr. L.W.B. for hearing loss since 1980.  The Board notes that these records are absent from the record and, therefore, must be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment.

In addition, obtain all private treatment records which have not been obtained already, to specifically include from Dr. L.W.B., as identified by the Veteran at the February 2015 Board hearing.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed condition.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.

2. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


